118 F.3d 1574
American Centennial Insurance Companyv.Underwriters, Inc., TUI Insurance Services of California,Inc., John A. Kraeutler, Joseph F. Ambriano, Davis Dorland &Co., Inc., Ebasco Risk Management Consultants, Inc., EbascoServices, Inc., Associated Compnay Management of Ebasco,ltd., Fordingbridge International Underwriters, Ltd.,Nicholas Jones, EWI SA International Insurance Brokers, PaulKarrer, Placer's, Inc., Island Reinsurance Corporation, John
NOS. 96-5500, 96-5536
United States Court of Appeals,Third Circuit.
June 06, 1997

Appeal From:  D.N.J. ,No.94cv04168 ,
Politan, J.


1
Affirmed.